IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00056-CR
 
Gabriel Anthony Jimenez,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 06-00382-CRF-361
 

abatement order





 
            Gabriel Jimenez was charged with two
counts of possession with the intent to deliver a controlled substance in an
amount less than 28 grams.  Jimenez filed a motion to suppress which was denied
by the trial court.  Jimenez was specifically allowed to appeal the ruling on
his motion to suppress and was not required to report to the community
supervision department until the mandate issued from this Court.  As permitted,
Jimenez appealed.
            Jimenez filed his notice of appeal
with the trial court on January 18, 2007.  The reporter’s record was due February 19, 2007.  See Tex. R. App.
P. 35.2.  This Court, through the Court Clerk, tried for over seven
months to obtain the reporter’s record so that the appeal could proceed.  On November 14, 2007, it became necessary for the Court to abate this appeal to the trial
court to:  1) conduct a hearing within 21 days from the date of the Order; and
(2) prepare and tender to the trial court clerk written findings of fact and
conclusions of law and a signed, written order consistent with the Order within
28 days from the date of the Order.  The record on the merits was filed in this
Court on December 4, 2007.  Six days late, a supplemental clerk’s record was
filed on December 18, 2007 containing the trial court’s written order from the
hearing, dated December 4, 2007.  
            This appeal was reinstated on December 11, 2007.  Jimenez’ brief was due January 10, 2008.  No brief was filed.  On January 15, 2008, a late brief notice was sent to Jimenez.  Two days later,
the Court received and filed a motion from Jimenez requesting the abatement of
the appeal for findings of fact and conclusions of law.  According to Jimenez,
the State confirmed that the proposed findings of fact and conclusions of law
would be forwarded to the trial court “in the near future.”  Further, Jimenez
contended that the motion was unopposed by the State.  We granted the motion to
abate.  However, more than 30 days have passed since we granted the motion and
no findings or conclusions have been provided to us.
            This appeal is reinstated and again
ordered abated for the trial court to prepare findings of fact and conclusions
of law within 28 days from the date of this order or prepare a statement that
no findings or conclusions are required and that none will be prepared.  
            A supplemental clerk’s record
containing the findings of fact and conclusions of law or statement of the
trial court must be filed with this Court within 42 days from the date of this
hearing.
 
                                                                                    PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Order
issued and filed March 12, 2008
Do
not publish